DETAILED ACTION
Claims 1, 2, 4, 7, 12, 13, 16, 17, 27, 30, 31, 33, 35 to 37, 48 to 51, 53, 59, 60 and 63 to 66 are pending in the instant application.  Claims 63 to 66 have been added as requested by Applicant in the correspondence filed 22 February of 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon completing an initial search of the instant claims, it has been found that they lack unity of invention in view of the Chatelain et al. publication (CHEMISTRY & BIODIVERSITY 11:1764-1777, 2014), which was not of record at the time that the previous restriction requirement was mailed.  Because the material described in Figure 14 on page 1779 therein fairly described an assay in which the compounds MOL 0111, MOL 0175, MOL0441 and MOL 0966 were shown to activate the human olfactory receptor OR10, the process of invention 59 does not make a contribution over the prior art.  In addition, in Applicant’s response to that restriction requirement, Applicant added claims 63 to 66, which list a plurality of species of candidate compound wherein those species were not present in the originally restricted claims.  Consequently, the restriction requirement mailed 21 September of 2020 is hereby vacated.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claims 1, 2, 4, 7, 12, 13, 16, 17, 27, 30, 31, 33, 35 to 37, 48 to 51 and 53, drawn to an antigen binding protein (ABP) and methods of use.
Group I, claims 60 and 63 to 66, drawn to a method of identifying a compound that modulates the activity of the odorant receptor protein OR10.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The method of Group II neither makes nor uses the product of Group I nor does the method of Group make a contribution over the prior art in view of the Chatelain et al. publication as discussed above.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
With respect to the invention of Group I, the species of ABP are as follows: 
IC3-A1-A1,
IC3-A1-A2 and
8A11-B9-A1
With respect to the invention of Group II, the species of candidate compound are as follows:
A small inorganic molecule
A small organic molecule
A polypeptide
A peptide
A glycoprotein
A peptidomimetic
An antigen binding protein
An antisense DNA’ An antisense RNA
An inhibitory DNA,
An inhibitory RNA,
A ribozyme,
An RNA-aptamer,
A DNA-aptamer,
An siRNA,
An shRNA,
A genetic construct for targeted gene editing,
A CRISPR/Cas9 construct and
A guide nucleic acid.
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, claims 1, 2, 4, 7, 12, 13, 16, 17, 27, 30, 31, 33, 35 to 37, 48 to 51, 53, 59 and 60 are generic.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D ULM whose telephone number is (571)272-0880.  The examiner can normally be reached on 8:00 to 4:30, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Stucker can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D ULM/Primary Examiner, Art Unit 1649